DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/08/2021. As directed by the amendment: Claims 11-12  have been amended, claims 1-10 have been cancelled, and claims 13-29 have been added. Thus, claims 11-29 are presently pending in the application.
Applicant’s amendments to the claims and specification have overcome the previous drawing and specification objections previously set forth in the Non-Final Office Action mailed 07/08/2021.
Applicant’s amendments to the claims have overcome the previous 112 rejections.

Response to Arguments
Applicant’s arguments with respect to the rejections of the claims have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of Yasukawa. Yasukawa discloses a Nd:YAG laser light source (see more below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 13 recite “in particular”, the use of “in particular” is confusing. It is not clear whether the “particular” limitations are actually there, optional or required.
Claim 12 recites the limitation "the surgical device" in lines 19 and 26.  Claim 12 recites the limitation "the chamber" in lines 25 and 32. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the opening edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 25 recite “preferably”, the use of “preferably” is confusing. It is not clear whether the “preferable” limitations are actually there, optional or required.
Claims 14-29 are rejected due to their dependency on claims 11 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 11-15, 17, 19, 21-23, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Donitzky (US 6027493); in view of Yasukawa (Preliminary results of development of a single-mode Q-switched Nd: YAG ring laser at 213 nm and its application for the microsurgical dissection of retinal tissue ex vivo).
Regarding Claim 11, Donitzky discloses a surgical device, in particular a vitrectomy device, comprising: a surgical instrument (Fig.1) comprising a hollow needle (cannula (10)) with a cylindrical wall (side walls of the cannula (10)) which encloses a cavity (lumen of the cannula (10)) of the hollow needle; wherein the hollow needle (10) is closed on the end face at a distal end (20) (the distal end (20) of the cannula (10) is closed as seen in Fig.1) located in a longitudinal direction (axial direction (A)) of the hollow needle (Fig.1); and wherein the hollow needle comprises a vitrectomy opening (opening (14)) (just above the convex distal end 20 of the aspiration cannula, there is an opening 14 in the wall of the cannula, through which opening vitreous body material can be suctioned into the inside of the cannula; column 5, lines 17-20); wherein the vitrectomy opening (14) has: an opening normal that is oriented radially or transversely to the longitudinal direction (the opening (14) is position in the radial direction (R) as seen in Fig.1), since the vitreous body material (12) are aspirated in the radial direction (R) through the opening (14)) (vitreous body material 12 is aspirated in the radial direction R through the opening 14, while the detaching laser beam 18 is oriented in the axial direction A; column 5, lines 27-29); a predetermined minimum distance from the distal end (distance from the edge of the opening (14) to the distal end (20) as seen in Fig.1); and a cross-sectional area in circumferential direction of the hollow needle, which cross-sectional area comprises an elongated, at least partially curved shape and has, when viewed in plan view, a slotted shape (the opening (14) has a slotted shape with a curved shaped, since the distal end (20) has a convex shape as seen in Fig.1) (column 3, lines 48-53); and laser light source (pulsed laser radiation (18)), for coupling laser pulses, into the cavity of the hollow needle via a light guide (light conductor (16)) arranged at least partially in an interior of the hollow needle (By means of the laser radiation source L, laser radiation is coupled in pulsed form into a light conductor 16 which runs inside the aspiration cannula 10; column 4 (lines 66-67)- column 5 (line 1)) (Arranged directly adjacent to the opening 14 is the exit opening 26 of the light conductor 16, so that laser radiation 18 emitted through the exit opening 26 is active directly to the inside of the opening 14, i.e. as close as possible to the opening; column 5, lines 20-24); a control unit (control system (C)/ microcontroller), the control unit (C) adapted to execute software (the control unit is a computer control system/ microcontroller that is fully capable of having a software) that causes, when executed by the control unit, the laser light source to produce laser light with a pulse frequency (A computer control system C (micro-controller) is provided for controlling, in particular, the parameters of the laser L and the output of the pump P; column 5, lines 5-7) (Using the parameters specified above, individual pulses, for controlled cutting in zones especially at risk, up to repetition rates of 100 Hz and more have proven expedient for the rapid removal of vitreous body material in less critical zones.; column 6, lines 63-67); Page 6 of 16a suction unit (suction pump (P)) that is coupled or coupleable to the cavity of the hollow needle (10), wherein the suction unit is to generate in the cavity a negative pressure (A vacuum is generated in the aspiration cannula by means of the pump P, with which vacuum vitreous body material can be suctioned in, upwards in FIG. 1; column 5, lines 1-5).

Yasukawa teaches it is known in the art to have a Nd:YAG laser pulsed through a hollow core wave guide at a pulse repetition rate of 50 Hz (At a pulse repetition rate of 50 Hz, it has a generation efficiency in the Q-switched mode of 0,6%. A hollow core wave guide is used in combination with a short length of a special fused silica optical fiber to guide the laser beam; abstract, lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of Yasukawa to have a Nd:YAG laser light source in order to control the microsurgical effects and to lower cost (the use of solid state fifth harmonic Nd: YAG laser systems at 213 has become popular because of the ability to control the microsurgical effects by manipulation of energy distribution and regulation of deep ultra violet (DUV) power [11–17]. They are compact, low in cost, easier to maintain, and utilize no toxic gases; Introduction, lines 14-20).
Regarding Claim 12, Donitzky discloses an electronic control device (control system (C), suction pump (P), and radiation source (L); Fig.1) with a control interface for controlling coupling with a surgical instrument comprising: a hollow needle (10) with a cylindrical wall (side walls of the cannula (10)) which encloses a cavity of the hollow needle (lumen of the cannula (10)); wherein the hollow needle (10) is closed on the end face at a distal end (20) (the distal end (20) of the cannula (10) is closed as seen in Fig.1)  located in a longitudinal direction (A) of the hollow needle (Fig.1); and wherein the hollow needle (10) comprises a vitrectomy opening (14) (column 5, lines 17-20); wherein the vitrectomy opening (14) has: an opening normal that is oriented radially or transversely to the longitudinal direction (the ; a predetermined minimum distance from the distal end (distance from the edge of the opening (14) to the distal end (20) as seen in Fig.1); and a cross-sectional area a circumferential direction of the hollow needle, which cross-sectional area comprises an elongated, at least partially curved shape, and has, when viewed in plan view, a slotted shape (the opening (14) has a slotted shape with a curved shaped, since the distal end (20) has a convex shape as seen in Fig.1) (column 3, lines 48-53); and a data processing unit and a memory storing software (control system (C)/ microcontroller), which when executed by the data processing unit (C) during operation of the control device cause the following process steps in the surgical instrument or the surgical device: generation of laser pulses, with pulse laser light source (18) the laser pulse frequency (A computer control system C (micro-controller) is provided for controlling, in particular, the parameters of the laser L and the output of the pump P; column 5, lines 5-7) (Using the parameters specified above, individual pulses, for controlled cutting in zones especially at risk, up to repetition rates of 100 Hz and more have proven expedient for the rapid removal of vitreous body material in less critical zones.; column 6, lines 63-67), the laser pulses being transmitted via a light guide (16) or a light optic into the cavity of the hollow needle, and emerge at a light exit (exit opening (26)) side of the light guide (16) Page 7 of 16or the light optics (By means of the laser radiation source L, laser radiation is coupled in pulsed form into a light conductor 16 which runs inside the aspiration cannula 10; column 4 (lines 66-67)- column 5 (line 1)) (Arranged directly adjacent to the opening 14 is the exit opening 26 of the light conductor 16, , such that vitreous material (vitreous body material (12)) of an eye located in one chamber or the chamber formed inside of the hollow needle (the vitreous body material (22) is located inside the cannula (10) as seen in Fig.1), which is fluidically communicating with a vitrectomy opening (14) formed in the surgical device, is broken up by the exposure to the laser pulses (The control is effected in such a way that a volume (22) of vitreous body material suctioned through the opening (14) is in each case detached free of traction, by one or more laser pulses, from the remaining vitreous body material (12) located in the eye, before a further volume of vitreous body material is suctioned in; abstract, lines 8-14); and pressurizing the inner cavity of the hollow needle with negative pressure (A vacuum is generated in the aspiration cannula by means of the pump P, with which vacuum vitreous body material can be suctioned in, upwards in FIG. 1; column 5, lines 1-5), such that vitreous material (22) broken up by the laser pulses is sucked away (Detached parts of vitreous body material (22) are suctioned off by an aspiration cannula (10); abstract, lines 4-5), and at the same time further vitreous material (22) enters the chamber when the vitrectomy opening (14) formed in the surgical device is positioned in a vitreous body (vitreous body material (12) of the eye (abstract, lines 8-14).
Donitzky does not explicitly disclose a Nd:YAG laser light source having a pulse frequency in the range of 40 to 60 Hz.
Yasukawa teaches it is known in the art to have a Nd:YAG laser pulsed through a hollow core wave guide at a pulse repetition rate of 50 Hz (At a pulse repetition rate of 50 Hz, it has a generation efficiency in the Q-switched mode of 0,6%. A hollow core wave guide is used in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of Yasukawa to have a Nd:YAG laser light source in order to control the microsurgical effects and to lower cost (the use of solid state fifth harmonic Nd: YAG laser systems at 213 has become popular because of the ability to control the microsurgical effects by manipulation of energy distribution and regulation of deep ultra violet (DUV) power [11–17]. They are compact, low in cost, easier to maintain, and utilize no toxic gases; Introduction, lines 14-20).
Regarding Claim 13, Donitzky discloses a surgical device, in particular a vitrectomy device, comprising: a surgical instrument (Fig.1) comprising a hollow needle (10) with a cylindrical wall (side walls of the cannula (10)) which encloses a cavity lumen of the cannula (10)) of the hollow needle (10); wherein the hollow needle is closed on the end face at a distal end (20) (the distal end (20) of the cannula (10) is closed as seen in Fig.1) located in a longitudinal direction (A) of the hollow needle (Fig.1); and wherein the hollow needle comprises a vitrectomy opening (14) (column 5, lines 17-20); wherein the vitrectomy opening (14) has: an opening normal that is oriented radially or transversely to the longitudinal direction (the opening (14) is position in the radial direction (R) as seen in Fig.1), since the vitreous body material (12) are aspirated in the radial direction (R) through the opening (14)) (vitreous body material 12 is aspirated in the radial direction R through the opening 14, while the detaching laser beam 18 is oriented in the axial direction A; column 5, lines 27-29); a predetermined minimum distance from the distal end (distance from the edge of the opening (14) to the distal end (20) as seen in Fig.1); and a cross-sectional area in circumferential direction (U) of the hollow needle, which cross-sectional area comprises an elongated, at least partially curved shape, and has, when viewed in plan view, a slotted shape (the opening (14) has a slotted shape with a curved shaped, since the distal end (20) has a convex shape as seen in Fig.1) (column 3, lines 48-53); a laser light source (18) for coupling laser pulses, into the cavity of the hollow needle, via a light guide (16) arranged at least partially in an interior of the hollow needle (By means of the laser radiation source L, laser radiation is coupled in pulsed form into a light conductor 16 which runs inside the aspiration cannula 10; column 4 (lines 66-67)- column 5 (line 1)) (Arranged directly adjacent to the opening 14 is the exit opening 26 of the light conductor 16, so that laser radiation 18 emitted through the exit opening 26 is active directly to the inside of the opening 14, i.e. as close as possible to the opening; column 5, lines 20-24); a control unit (microcontroller), the control unit adapted to execute software (the control unit is a computer control system/ microcontroller that is fully capable of having a software) that causes, when executed by the control unit, the laser light source to produce laser light with a pulse frequency (A computer control system C (micro-controller) is provided for controlling, in particular, the parameters of the laser L and the output of the pump P; column 5, lines 5-7) (Using the parameters specified above, individual pulses, for controlled cutting in zones especially at risk, up to repetition rates of 100 Hz and more have proven expedient for the rapid removal of vitreous body material in less critical zones.; column 6, lines 63-67); and a suction unit (P) that is coupled or coupleable to the cavity of the hollow needle (10), wherein the suction unit is adapted to generate in the cavity a negative pressure (A vacuum is generated in the aspiration cannula by means of the pump P, with which vacuum vitreous body material can be suctioned in, upwards in FIG. 1; column 5, lines 1-5) in the range of 0.2 to 0.4 bar (0.2 to 0.4 bar is 150 to 300 mm Hg which is within the range of 0 to .
Donitzky does not explicitly disclose a Nd:YAG laser light source to pulse laser into the cavity of the hollow needle having a pulse frequency in the range of 40 to 60 Hz. 
Yasukawa teaches it is known in the art to have a Nd:YAG laser pulsed through a hollow core wave guide at a pulse repetition rate of 50 Hz (At a pulse repetition rate of 50 Hz, it has a generation efficiency in the Q-switched mode of 0,6%. A hollow core wave guide is used in combination with a short length of a special fused silica optical fiber to guide the laser beam; abstract, lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of Yasukawa to have a Nd:YAG laser light source in order to control the microsurgical effects and to lower cost (the use of solid state fifth harmonic Nd: YAG laser systems at 213 has become popular because of the ability to control the microsurgical effects by manipulation of energy distribution and regulation of deep ultra violet (DUV) power [11–17]. They are compact, low in cost, easier to maintain, and utilize no toxic gases; Introduction, lines 14-20).
Regarding Claim 14, Donitzky as modified discloses the surgical device of claim 13, and further discloses wherein: the hollow needle (10) is of single-walled construction (the cannula (10) has single side walls as seen in Fig.1); and/or the vitrectomy opening is formed in a shell wall of the hollow needle and is formed communicating with a chamber immediately adjacent to the vitrectomy opening and to the distal end.
the surgical device of claim 14, wherein: a light conductor (light conductor (16)) designed to guide laser pulses, into the chamber is arranged inside the hollow needle (By means of the laser radiation source L, laser radiation is coupled in pulsed form into a light conductor 16 which runs inside the aspiration cannula 10; column 4 (lines 66-67)- column 5 (line 1)); a light exit (exit opening (26)) side of the light conductor or of a light optics of the light conductor is facing the chamber (the light conductor (16) is parallel to the lumen of the cannula (10) where the vitreous body material (22) is passed as seen in Fig.1); and the hollow needle (10) further comprises an interior suction channel (lumen of the cannula (10) where the vitreous body material (22) is being suctioned as seen in Fig.1) extending at least partially parallel to the light guide (the lumen of the cannula (10) where the vitreous body material (22) is passed is located parallel to the light conductor (16) as seen in Fig.1); the suction channel adapted for sucking away glass body material from the chamber after exposure to the laser pulses (Several "portions" of vitreous body material are successively detached one after the other from the vitreous body material 12 by means of pulsed laser radiation 18 or are liquefied and then, as a result of the pressure drop in the aspiration cannula 10, are suctioned upwards; column 5, lines 32-37); and the suction channel is formed directly communication with the chamber (Fig.1).
Donitzky does not explicitly disclose a Nd:YAG laser light source.
Yasukawa teaches it is known in the art to have a Nd:YAG laser (abstract, lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of Yasukawa to have a Nd:YAG laser light source in order to control the microsurgical effects and to lower cost (the use of solid state fifth harmonic Nd: YAG laser systems at 213 has become 
Regarding Claim 17, Donitzky as modified the surgical device of claim 13, and further discloses wherein: the opening cross-sectional area viewed in plan view comprises at least one longitudinal end, preferably at two longitudinal ends, a rounded shape; and/or opening edges (see below) extending between the longitudinal ends are formed at least partially rectilinear and/or parallel (the edges of the opening (14) at the longitudinal ends are parallel as seen in Fig.1 and below).

    PNG
    media_image1.png
    248
    341
    media_image1.png
    Greyscale





Regarding Claim 19, Donitzky as modified discloses the surgical device of claim 13, and further discloses wherein: the vitrectomy opening has a length in the range from 0.5 mm to 0.8 mm (The diameter of the opening 14 is preferably in the range from 0.1 to 1 mm, with good experimental results being obtained at a diameter of 0.3 mm; column 6, lines 43-45) and/or a width (B 1, B2) in the range of 0.25 mm to 0.35 mm.
Regarding Claim 21, Donitzky as modified discloses the surgical device of claim 13, and further discloses where an opening edge of the hollow needle is at least partially curved with a radius of curvature in the range of 0.1 mm to 0.2 mm (the radius of curvature of the opening is 0.15 mm which is half the diameter of the opening wherein the radius is within the .
Regarding Claim 22, Donitzky as modified discloses the surgical device of claim 11, and further discloses wherein: the hollow needle (10) is of single-walled construction (the cannula (10) has single side walls as seen in Fig.1); and/or the vitrectomy opening is formed in a shell wall of the hollow needle and is formed communicating with a chamber immediately adjacent to the vitrectomy opening and to the distal end.
Regarding Claim 23, Donitzky as modified discloses the surgical device of claim 22, wherein: a light conductor (16) designed to guide laser pulses, into the chamber is arranged inside the hollow needle (By means of the laser radiation source L, laser radiation is coupled in pulsed form into a light conductor 16 which runs inside the aspiration cannula 10; column 4 (lines 66-67)- column 5 (line 1)); a light exit (26) side of the light conductor or of a light optics of the light conductor is facing the chamber (the light conductor (16) is parallel to the lumen of the cannula (10) where the vitreous body material (22) is passed as seen in Fig.1); and the hollow needle (10) further comprises an interior suction channel lumen of the cannula (10) where the vitreous body material (22) is being suctioned as seen in Fig.1) extending at least partially parallel to the light guide (the lumen of the cannula (10) where the vitreous body material (22) is passed is located parallel to the light conductor (16) as seen in Fig.1); the suction channel adapted for sucking away glass body material from the chamber after exposure to the laser pulses (Several "portions" of vitreous body material are successively detached one after the other from the vitreous body material 12 by means of pulsed laser radiation 18 or are liquefied and then, as a result of the pressure drop in the aspiration cannula ; and the suction channel is formed directly communication with the chamber (Fig.1).
Donitzky does not explicitly disclose a Nd:YAG laser light source.
Yasukawa teaches it is known in the art to have a Nd:YAG laser (abstract, lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of Yasukawa to have a Nd:YAG laser light source in order to control the microsurgical effects and to lower cost (the use of solid state fifth harmonic Nd: YAG laser systems at 213 has become popular because of the ability to control the microsurgical effects by manipulation of energy distribution and regulation of deep ultra violet (DUV) power [11–17]. They are compact, low in cost, easier to maintain, and utilize no toxic gases; Introduction, lines 14-20).
Regarding Claim 25, Donitzky as modified discloses the surgical device of claim 11, and further discloses wherein: the opening cross-sectional area viewed in plan view comprises at least one longitudinal end, preferably at two longitudinal ends, a rounded shape; and/or opening edges (see above) extending between the longitudinal ends are formed at least partially rectilinear and/or parallel (the edges of the opening (14) at the longitudinal ends are parallel as seen in Fig.1 and below).
Regarding Claim 27, Donitzky as modified discloses the surgical device of claim 11, and further discloses wherein: the vitrectomy opening has a length in the range from 0.5 mm to 0.8 mm (The diameter of the opening 14 is preferably in the range from 0.1 to 1 mm, with good experimental results being obtained at a diameter of 0.3 mm; column 6, lines 43-45) and/or a width (B1, B2) in the range of 0.25 mm to 0.35 mm.
the surgical device of claim 11, and further discloses where an opening edge of the hollow needle is at least partially curved with a radius of curvature (R2) in the range of 0.1 mm to 0.2 mm the radius of curvature of the opening is 0.15 mm which is half the diameter of the opening wherein the radius is within the range) (The diameter of the opening 14 is preferably in the range from 0.1 to 1 mm, with good experimental results being obtained at a diameter of 0.3 mm; column 6, lines 43-45).

Claims 16, 18, 20, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Donitzky (US 6027493); in view of Yasukawa (Preliminary results of development of a single-mode Q-switched Nd: YAG ring laser at 213 nm and its application for the microsurgical dissection of retinal tissue ex vivo) and Thyzel (US 10406031).
Regarding Claim 16, Donitzky as modified discloses all the limitations of claim 13 above.
Donitzky does not explicitly disclose the distance between the closed front face of the opening edge of the vitrectomy opening and the closed front face of the distal end of the hollow needle.
Thyzel teaches it was known in the art to have a distance (a; Fig.4) between the closed edge (80) of the opening (8) and the closed target (13) of the hollow needle (2) of 0.7 mm (within range 0.4 to 1.8 mm) (Absolute values for the distance a preferably lie at least 0.7 mm, preferably between 0.8 mm and 1.9 mm; column 11, lines 11-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of Thyzel to have a distance in the range of 0.4 to 1.8 mm from the distal end to the edge of the 
Regarding Claim 18, Donitzky as modified discloses all the limitations of claim 13 above.
Donitzky does not appear to disclose the hollow needle is made of titanium.
Thyzel teaches it was known in the art to have a hollow needle (2) made of titanium (In this case, it is possible, and may be advantageous, for the whole hollow needle, in particular the walls thereof, to be made of titanium; column 5, lines 20-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of Thyzel to have a titanium hollow needle in order to protect the needle from impinges of the laser light (column 5, lines 18-23).
Regarding Claim 20, Donitzky as modified discloses the surgical device of claim 13, and further discloses wherein: an outer surface of the distal end (20), that is closed on its front face, of the hollow needle is curved at least in sections (According to another preferred embodiment of the invention, the aspiration cannula is closed at its distal end, particularly in a convex shape; column 3, lines 48-50).
Donitzky does not expressly disclose a radius of curvature in the range of 0.15 mm to 0.35 mm.
Thyzel discloses that the thickness/ wall strength (D-Y) (the thickness is the radius curvature of the closed distal end) is 0.1 mm (the wall 20 of the hollow needle 2 can have an external diameter D of approximately 0.8 mm in the first segment 5 while having a wall strength of approximately 0.1 mm and an external diameter of approximately 1.2 mm in the second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Donitzky by modifying the radius curvature of the distal end to have a desired radius, such as in the range from 0.15 mm to 0.35 mm, to meet specifications appropriate for a desired application of the surgical device, and further since discovering the optimal value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to have a more suitable vitrectomy surgical device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, applicant appears to have placed no criticality on the claimed range (see parag. [0034] indicating that the outer surface of the radius curvature “may” be within the claimed range).
Regarding Claim 24, Donitzky as modified discloses all the limitations of claim 11.
Donitzky does not explicitly disclose the distance between the closed front face of the opening edge of the vitrectomy opening and the closed front face of the distal end of the hollow needle.
Thyzel teaches it was known in the art to have a distance (a; Fig.4) between the closed edge (80) of the opening (8) and the closed target (13) of the hollow needle (2) of 0.7 mm (within range 0.4 to 1.8 mm) (Absolute values for the distance a preferably lie at least 0.7 mm, preferably between 0.8 mm and 1.9 mm; column 11, lines 11-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of 
Regarding Claim 26, Donitzky as modified discloses all the limitations of claim 11.
Donitzky does not appear to disclose the hollow needle is made of titanium.
Thyzel teaches it was known in the art to have a hollow needle (2) made of titanium (In this case, it is possible, and may be advantageous, for the whole hollow needle, in particular the walls thereof, to be made of titanium; column 5, lines 20-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Donitzky to incorporate the teachings of Thyzel to have a titanium hollow needle in order to protect the needle from impinges of the laser light (column 5, lines 18-23).
Regarding Claim 28, Donitzky as modified discloses the surgical device of claim 11, and further discloses wherein: an outer surface of the distal end (20), that is closed on its front face, of the hollow needle is curved at least in sections (According to another preferred embodiment of the invention, the aspiration cannula is closed at its distal end, particularly in a convex shape; column 3, lines 48-50).
Donitzky does not expressly disclose a radius of curvature in the range of 0.15 mm to 0.35 mm.
Thyzel discloses that the thickness/ wall strength (D-Y) (the thickness is the radius curvature of the closed distal end) is 0.1 mm (the wall 20 of the hollow needle 2 can have an external diameter D of approximately 0.8 mm in the first segment 5 while having a wall strength of approximately 0.1 mm and an external diameter of approximately 1.2 mm in the second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Donitzky by modifying the radius curvature of the distal end to have a desired radius, such as in the range from 0.15 mm to 0.35 mm, to meet specifications appropriate for a desired application of the surgical device, and further since discovering the optimal value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to have a more suitable vitrectomy surgical device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, applicant appears to have placed no criticality on the claimed range (see parag. [0034] indicating that the outer surface of the radius curvature “may” be within the claimed range).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783       

                                                                                                                                                                                                                           
                                                                                                                                                                                     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783